It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same hereby is, reversed and this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the judgment of the court of common pleas be, and the same hereby is, affirmed upon authority of the decisions of this court and the law as announced in the syllabi in IndustrialCommission v. Middleton, ante, 212, and Industrial Commission
v. Franken, ante, 299.
Judgment reversed.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
KINKADE, J., not participating.